DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 06/29/2022 is acknowledged.  Applicant’s amendments have effectively cancelled all claims directed towards Group I, and arguments therefore are moot.  The traversal between Groups II and III is on the ground(s) that there is not a showing that the apparatus can be used to practice another and materially different invention.  This is not found persuasive because as discussed below the particular manner in which a device is used does not necessarily patentably distinguish the structure as discussed in MPEP 2114.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“demolding tool” in claim 20 as the claim recites no particular structure for the tool other than the function it performs.  The specification describes a demolding tool as including a frame structure coupled to a first plurality of actuators and a second plurality of actuators.  
“controller” in claims 1 and 5 which is interpreted in light of the specification to read upon special purpose circuitry and/or a processor coupled to a memory having instructions stored thereon for execution by the processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21 and 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (Pub No 2019/0317482).
With regards to claim 20, Stone teaches a system comprising a mandrel that defines a tubular shape of a workpiece to be shaped (Fig. 2-6, ¶ 0044-0046) which can be tapered along the longitudinal axis (Fig. 27, ¶ 0072) and a demolding tool (flay tool) configured to remove the workpiece from the mandrel after the workpiece is cut that is configured to deform a first end and a second end of the workpiece by activating one of a plurality of independent actuators (102) which includes a frame structure coupled to a first plurality of actuators and a second plurality of actuators (Fig. 7-10).  The actuators are interpreted as independent as they each have their own vertical and horizontal drive motors under programmable control (¶ 0076-0077).  Stone teaches that the activation of such independent assemblies is based on a workpiece specific program file including a movement profile and the processor is capable of determining the movement of each assembly individually (¶ 0078).  Regarding the limitation in the claims that the first end is disengaged and subsequently a second end is disengaged, the particular manner in which the device is operated is not interpreted as a structural limitation on the device itself, and as the device of Stone is explicitly disclosed as having the capability of independently actuating the coupling devices it is interpreted as capable of performing the claimed function.  See MPEP 2114.
With regards to claim 21, Stone teaches a first plurality of couplers and corresponding actuators to couple and move a first end of the workpiece and a second plurality of couplers and corresponding actuators to couple and move a second end of the workpiece (Fig. 21-29).
With regards to claim 1, the controller of claim 1 is interpreted as discussed above in light of 112(f). Applicant’s claim is interpreted as a special purpose computer for performing the claimed function.  The controller of Stone is a processor capable of executing a movement profile for a given workpiece in which the movement profile entered by the practitioner defines the positions of the attachment mechanisms during different stages of the removal process including pre-attachment stage, initial positions and final positions (¶ 0077) in addition to the directional path, timing and movement rate (¶ 0078).  Stone provides a specific example in which the movement profile moves all of the actuators substantially simultaneously (¶ 0078) as exemplary and thus non-limiting.  As the device of Stone includes all of the structure necessary to perform the claimed function the device of Stone is interpreted to read upon the claim as being capable of performing the claimed function.
In the event that applicant disagrees with the interpretation for claim 1 above a rejection under 103 is included below.
With regards to claim 2, the claim sets forth a detail of the material worked upon by the apparatus, and is not interpreted as requiring any particular structure for the device itself.  As discussed in MPEP 2115 the particular material worked upon by the device does not impart patentability to the claims.  Additionally, Stone teaches using layers of cured laminate material (¶ 0002).
With regards to claim 3, Stone teaches that the mandrel comprises a plurality of stringer troughs (Fig. 4).
With regards to claim 4, Stone teaches that the mandrel tapers towards the front and thus the stringer troughs converge towards the front (Fig.  27).
With regards to claim 5, similar to the rejection of claim 1 above as the device requires no additional structure to be able to control the movement rate and position of the first or second plurality of actuators the device of Stone is interpreted to read upon being capable of performing the claimed function.  Stone notes that the vacuum (pre-tension) can be applied between the coupler and the workpiece (step 804) prior to movement starting (step 806).
With regards to claim 6, Stone teaches that the location of the couplers radially overlies locations of stringers (Fig. 21).
With regards to claim 7, Stone teaches vacuum couplers (¶ 0062).
With regards to claim 8, Stone teaches that the couplers which are attached to the flay system subject the workpiece to horizontal and vertical axis forces in a cross-sectional plane as well as being rotatable (necessarily transferring force) about the longitudinal axis (third axis) of the device (¶ 0043, 0053).
With regards to claim 9, the claim is directed towards a particular use of the workpiece made from the system, and is not interpreted as limiting the structure of the device.  Additionally, Stone teaches forming a section of a structure of an aircraft (¶ 0002).
With regards to claim 10, Stone teaches a frame structure coupled to the first and second plurality of actuators (Fig. 7, 8).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are alternatively rejected under 35 U.S.C. 103 as being anticipated by Stone et al. (Pub No 2019/0317482) as applied to claim 21 above.
With regards to claim 1, the controller of claim 1 is interpreted as discussed above in light of 112(f). Applicant’s claim is interpreted as a special purpose computer for performing the claimed function.  The controller of Stone is a processor capable of executing a movement profile for a given workpiece in which the movement profile entered by the practitioner defines the positions of the attachment mechanisms during different stages of the removal process including pre-attachment stage, initial positions and final positions (¶ 0077) in addition to the directional path, timing and movement rate (¶ 0078).  Stone provides a specific example in which the movement profile moves all of the actuators substantially simultaneously (¶ 0078) as exemplary and thus non-limiting, and notes that for different shaped parts such as with a taper there can be different movement commands for each actuator (¶ 0079-0080).  As the program file determines the specific movements of the actuators and there are two possible identified movements (synchronously or non-synchronously) it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a program file that provides for non-synchronous movement of the actuators.  Stone teaches that it is up to the practitioner to provide the desired movement of the actuators according to a desired program file in which each of the drive motors can receive instructions presenting a reasonable expectation of success, and doing so presents a choice from a finite number of identified predictable solutions with a reasonable expectation of success of separating the article from the mandrel.
With regards to claim 2, the claim sets forth a detail of the material worked upon by the apparatus, and is not interpreted as requiring any particular structure for the device itself.  As discussed in MPEP 2115 the particular material worked upon by the device does not impart patentability to the claims.  Additionally, Stone teaches using layers of cured laminate material (¶ 0002).
With regards to claim 3, Stone teaches that the mandrel comprises a plurality of stringer troughs (Fig. 4).
With regards to claim 4, Stone teaches that the mandrel tapers towards the front and thus the stringer troughs converge towards the front (Fig.  27).
With regards to claim 5, Stone notes that the vacuum (pre-tension) can be applied between the coupler and the workpiece (step 804) prior to movement starting (step 806).
With regards to claim 6, Stone teaches that the location of the couplers radially overlies locations of stringers (Fig. 21).
With regards to claim 7, Stone teaches vacuum couplers (¶ 0062).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742